Title: From George Washington to Charles Thomson, 18 December 1778
From: Washington, George
To: Thomson, Charles


  
    sir.
    Head Qrs Middle Brook [N.J.] Decr 18: 1778
  
On Wednesday I had the honor to receive your favor of the 10th Instant, announcing the election of a new president; and that the choice had fallen on John Jay Esqre. I am happy in the appointment of a Gentleman—whose abilities & integrity qualify him so amply for this honorable and important trust. I am sir Your Most Obedt sert

  Go: Washington.

 